Title: From Benjamin Franklin to Thomas Barclay, 22 February 1782
From: Franklin, Benjamin
To: Barclay, Thomas


Sir,
Passy, Feb. 22. 1782
I received the honour of yours respecting Your Return to Paris before you have finish’d the Affairs you have in hand at Amsterdam; & desiring my Advice thereupon. On consideration that the Government here are endeavouring to procure the Vessels wanted for our Supplies, and in Case they can be procured will agree for them on the Terms alwed [allowed] for the Service of the King; your Return on that Account seems now not so immediately necessary. And with Regard to the Consultation I mentioned between you and Mr. Ridley, concerning an Invoice of Goods to be purchas’d, amounting to near 2,000,000 l.t. as I do not see that I am likely to be furnish’d with such a Sum over and above our other Demands, that affair must rest in Suspence a little longer. So that you may in my Opinion continue your Operations in Holland some time longer without Inconvenience to the Public Interests here. Tho’ I shall be glad of your Return and Establishment here as soon as conveniently may be. With great Esteem, I have the honour to be, Sir, Your &c
Mr. Thos. Barclay.
